         Case 1:20-cv-10833-JGK Document 23 Filed 04/12/21 Page 1 of 1


                                  Michael D. Cohen
                                 1399 Franklin Avenue, Suite 200
                                  Garden City, New York 11530

                                                                                    April 12, 2021
The Honorable John G. Koeltl
United States District Judge
500 Pearl Street
New York, New York 10007
            Re:      Cohen v. United States of America, et al., No: 20-cv-10833 (JGK)
Dear Judge Koeltl,
       Petitioner respectfully submits this letter to Your Honor in furtherance of Petitioner’s
Reply to Respondent’s Answer for a Writ Of Habeas Corpus, submitted on March 25, 2021.
        Specifically, Petitioner requested and continues said request that this Honorable Court
and Your Honor act upon this Petition with genuine urgency as each day that this matter is
pending is a day that Mr. Cohen is incarcerated unlawfully. Petitioner therefore asked, and
continues to ask; (i) that the Court order his release pending adjudication of this statutory
question to immediately abate the ongoing and irreparable harm of his excessive confinement,
and (ii) that the writ be granted for the reasons stated in Mr. Cohen’s Petition… (page 8).
       The impetus for said request stems from the well-known fact that The Bureau of Prisons
conspicuously slow walks these petitions to moot the determination; especially in matters like
the one before Your Honor where Petitioner will be released from home confinement in 7
months.
         Supplementarily, I wish to respectfully bring to this Court’s attention Government’s reply
to the petition of Bains v. Quay (21-cv-00353). Government appears to have finally
acknowledged and abandoned their misguided and flawed defenses of ripeness and exhaustion of
administrative remedy. Rather, Government allocates, albeit without explanation, a 62.5-day
reduction of sentence for Bains’ productive activity at LSCI Allenwood. Government’s reply
states, “At most, however, the work yields 500 hours of EBRR credit. (Id.) Thus, again assuming
that Bains’ work with FPI is not otherwise disqualifying, he accrued 500 hours EBRR credit with
FPI, or another 62.5 days.” (Page 14)
        It is for these reasons that I beseech Your Honor to prevent Government from impinging
on my constitutional rights (again) by granting the relief sought in my petition or, in the
alternative, removing me from home confinement pending a hearing or the disposition of this
matter.

                                                            Respectfully submitted,
                                                            /s/ Michael Cohen_____
                                                            Michael D. Cohen
                                                            Pro Se Petitioner
                                                            1399 Franklin Avenue, Suite 200
                                                            Garden City, New York 11530
                                                            (646) 853-0114
                                                            mdcohen212@gmail.com
